Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered May 10, 1988, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the jury should not have believed the prosecution’s witness because of her involvement with illegal drugs, and because of certain inconsistencies in her accounts of the incident. We find that the inconsistencies were neither substantial nor so disparate as to require the negation of the jury’s verdict. In addition, the witness’s use of drugs and her condition at the time of the crime did not render her testimony incompetent, but were factors to be considered by the jury on the issue of her credibility (see generally, Annotation, Competency of Witness—Drug Use, 65 ALR3d 705, 716; 2 Wharton, Criminal Evidence § 357 [Torcía 14th ed]; 3A Wigmore, Evidence § 934 [Chadbourn rev]).
*759Issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be assessed by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal, and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.